Case: 19-50957   Document: 00515405672   Page: 1   Date Filed: 05/05/2020




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                               No. 19-50957                         May 5, 2020
                            Conference Calendar
                                                                  Lyle W. Cayce
                                                                       Clerk
UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

RODRIGO RAMIREZ-GARCIA,

                                         Defendant-Appellant
************************************
Consolidated with 19-50958

UNITED STATES OF AMERICA

                                         Plaintiff-Appellee
v.

RODRIGO RAMIREZ-GARCIA, also known as Rodrigo Rmz, also known as
Rodrigo Ramirez Garcia, also known as Rodrigo Garcia, also known as
Rodrigo Garcia-Ramirez,

                                         Defendant-Appellant


                Appeals from the United States District Court
                      for the Western District of Texas
                           USDC No. 4:17-CR-99-6
                           USDC No. 4:19-CR-309-1
     Case: 19-50957      Document: 00515405672         Page: 2    Date Filed: 05/05/2020


                                   No. 19-50957 c/w
                                    No. 19-50958
Before HAYNES, DUNCAN, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Rodrigo Ramirez-
Garcia in this consolidated appeal has moved for leave to withdraw and has
filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967), and
United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Ramirez-Garcia has not
filed a response. He did, however, execute a waiver of any challenge to his
conviction; accordingly, we conclude that his conviction is not before us and
will not address it further. See United States v. Garcia, 483 F.3d 289, 290-91
(5th Cir. 2007).
       With respect to the revocation of his supervised release and his
sentences, we have reviewed counsel’s brief and the relevant portions of the
record reflected therein. We concur with counsel’s assessment that the appeal
of the revocation and sentences presents no nonfrivolous issue for appellate
review. Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2